DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 32-39 are cancelled. 


Allowable Subject Matter  
Claims 4-7, 9, 17-19, 48-58, 60-68 are allowable. 

Regarding claim 57, Seyyedy et al (US5751626) Seyyedy discloses a method of reading the logic state of a ferroelectric integrated circuit memory that includes a sensing portion of a read cycle, comprising the steps of, applying a voltage to a first bit line, connecting a first charge source to said first bit line, connecting to said first bit line a first memory cell  comprising a ferroelectric capacitor having a coerce3ive voltage (figures 4, 6 & 9; fig 6, col 4 lines 34-40 &  col 6, lines 8-20 & 45-55 discloses a method for reading a ferroelectric memory cells applying a voltage to  first bit line 1, a first memory cell (116(1) including a ferroelectric capacitors 116) connected to bit line 1,  a first charge source (voltage Rail source ,e.g., Left side N transistor of 
Yamada et al (US6438020 FIG 2) and Nishimura et al(US6587367 FIG 2, 7 & 11).

However, with respect to claim 57, none of the prior art teaches, suggests or renders obvious, either alone in combination connecting to said first bit line a sense amplifier connecting to said first bit line a first memory cell comprising a ferroelectric capacitor having a coercive voltage, applying a charge from said first charge source to said first bit line during the sensing portion of the read cycle prior to latching or powering the sense amplifier provide a voltage on said first bit line of at least the coercive voltage of the ferroelectric capacitor in said first memory cell. Claim 58 are allowed because of their dependency to the allowed base claim 57.
However, with respect to claim 60, none of the prior art teaches, suggests or renders obvious, either alone in combination Connecting an amplifier having an offset voltage to said first bit line, and providing a current from said amplifier to said first bit line charge that is a function of the offset voltage of said amplifier during the offset voltage nulling portion of a read cycle where the offset voltage nulling portion of the read cycle requires no switching of the bit lines to the amplifier. Claims 4-7, 9, 17-19, 48-56 & 60-64 are allowed because of their dependency to the allowed base claim 60.
However, with respect to claim 65, none of the prior art teaches, suggests or renders obvious, either alone in combination a destructive read cycle having a sensing portion of a read cycle, including the steps of, providing a bit line, providing a memory cell having a circuit element providing an electrical 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MUNA A TECHANE/Primary Examiner, Art Unit 2827